Citation Nr: 1034352	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-28 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for residuals 
of left foot cold injury.

2.  Entitlement to service connection for residuals of cold 
injuries of the feet.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, VA Claims 
Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to August 
1954.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a March 2009 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio.  Jurisdiction of the case was subsequently 
transferred to the Regional Office in Roanoke, Virginia (RO).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for residuals of 
left foot cold injury was last denied in a September 2006 Board 
decision, and no appeal was initiated from that decision.

2.  Evidence associated with the claims file since the final 
September 2006 Board decision raises a reasonable possibility of 
substantiating the issue of entitlement to service connection for 
residuals of left foot cold injury.

3.  The evidence of record shows that the Veteran's current 
residuals of cold injuries of the feet are related to his active 
military service.



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
Board's September 2006 decision, and the Veteran's claim for 
service connection for residuals of left foot cold injury is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156 (2009).

2.  Residuals of cold injuries of the feet were incurred in 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000, VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  In this case, the Board is 
granting in full the benefits sought on appeal.  Accordingly, 
without deciding that any error was committed with respect to the 
duty to notify or the duty to assist, such error was harmless and 
need not be further considered.

New and Material Evidence

A finally decided claim may be reopened if the claimant presents 
new and material evidence with respect to a claim which has been 
previously denied and which is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed 
on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received in support of a claim to reopen is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of the 
person making the assertion.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

A September 2006 Board decision denied the Veteran's original 
claim for service connection for residuals of left foot cold 
injury on the basis that the preponderance of the evidence was 
against a finding that the Veteran had any current left foot 
disability.  The September 2006 Board decision was not appealed 
and that decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 3.104.

Because the September 2006 Board decision is the last final 
disallowance, the Board must review all of the evidence submitted 
since that action to determine whether the Veteran's claim for 
service connection should be reopened and re-adjudicated on a de 
novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In 
this case, in a March 2009 rating decision, the RO determined 
that new and material evidence had not been presented to reopen 
the Veteran's claim for service connection for residuals of left 
foot cold injury.  Such a decision, however, is not binding on 
the Board, and the Board must first decide whether new and 
material evidence has been received to reopen the claim.  Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening 
is unlawful when new and material evidence has not been 
submitted).

Evidence received since the Board's September 2006 decision 
includes private treatment records, dated from April 2008 to 
August 2008.  All of the evidence received since the September 
2006 Board decision is "new" in that it was not of record at 
the time of the September 2006 decision.  In addition, the most 
recent medical evidence of record includes podiatry reports from 
Dr. M.M. noting assessments of long term effects of cold injury, 
with pain, numbness, cold sensitivity, arthritis, nail 
abnormalities, and locally impaired sensation, as well as 
hyperhidrosis and tinea pedis.  These reports show that the 
Veteran currently experiences the long term effects of cold 
injury, diagnosed as pain, numbness, cold sensitivity, arthritis, 
nail abnormalities, and locally impaired sensation.

Thus, presuming the credibility of this evidence, the evidence 
received since the September 2006 Board decision includes medical 
evidence which relates to an unestablished fact necessary to 
substantiate the Veteran's claim of entitlement to service 
connection for residuals of left foot cold injury.  Therefore, 
the private podiatrist's reports raise a reasonable possibility 
of substantiating the Veteran's claim.  38 C.F.R § 3.156(a).  As 
such, the Veteran's claim of entitlement to service connection 
for residuals of left foot cold injury is reopened.

Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is seeking service connection for residuals of cold 
injuries of both feet.  He attributes this condition to his 
inservice exposure to extremely cold weather while serving in 
Korea, during which time his duties included twice-daily 
transportation of food items to the ships docketed at Inchon.

Historically, the Veteran served in the Army from November 1951 
to August 1954.  His service personnel records show that he 
served in Korea from December 1952 to May 1954, with combat 
periods from December 1952 to April 1953 and from May 1953 to 
July 1953.  They also show that the Veteran was assigned to the 
866th Trans Port unit and his inservice specialty was a cook.  
His service treatment records are silent as to any treatment of 
cold injuries.

In a February 1981 statement a fellow serviceman, S.S., advised 
that he served with the Veteran in Korea in a company that did 
port work and that he knew that the Veteran was in the hospital 
for frostbite or something similar.  

In a separate February 1981 statement, another fellow serviceman, 
G.P., indicated that he served with the Veteran in Korea and the 
weather was zero and below, causing G.P. to get frostbite of the 
feet.  He also indicated that the Veteran said that he had 
sustained frostbite, and that this could have happened going to 
and from ship in the Black Sea.

In an October 2003 letter, the Veteran indicated that his feet 
were frozen in Inchon Korea in 1953.  His job was feeding the 
Army personnel on ships in the sea.  Temperatures were 
approximately 8 degrees below zero and water would sometimes 
splash on his feet and then freeze before running off.  Twice in 
24 hours he would have to work on a landing craft to transport 
food to the troops aboard ships.  Many nights he would stand on 
the boat for 8 to 10 hours waiting for the tide to come in before 
returning to shore.  The Veteran indicated that a physician, Dr. 
W, told him in 1981 that he had a frozen left foot.

An October 2003 private left foot x-ray showed that bones, joint 
spaces, and soft tissues appeared normal.

An April 2004 report from a private podiatrist, Dr. M.M., showed 
a diagnostic assessment of symptoms consistent with the long term 
effects of frostbite or trenchfoot.  Neurological as well as 
vascular examination showed symptoms more predominant on the left 
foot, rather than bilaterally.  Dr. M. noted that bilateral 
symptomatology was more common with diabetic neuropathy and 
diabetic pathologies whereas frostbite could be unilateral.  The 
Veteran was noted to have cold sensitivity; paresthesias which 
were in the sensory defects; vasospastic color changes in the 
left toes; and some stiffness in the joint which could have been 
related to past frostbite or trenchfoot, or to the Veteran's 
gout.  He also had additional symptoms commonly associated with 
frostbite, including nail dystrophy and dry, cracked skin.  Dr. 
M. recommended that the Veteran see a neurologist for further 
evaluation.  Dr. M. also stated "[h]owever, it is my belief that 
[the Veteran's] greatest problem is the long term effects of his 
frostbite."

At his October 2004 Decision Review Officer hearing the Veteran 
testified that he was exposed to temperatures of 8 below zero, 
sometimes down to 15 to 18 degrees below zero.  It would normally 
take about four hours out and back to transport food to the 
troops stationed on ships in the bay.  However, if there was an 
air raid he would go out for as much as 12 to 14 hours, with a 
lot of the time just spent floating out in the sea in his landing 
craft.  Upon returning to his barracks, his feet were always wet.  
He indicated that he did go to the medics seeking treatment for 
numbness he experienced in his feet but all they did was give him 
something for pain.  His feet would get reddish and cold, but he 
did not have flaking of the skin.  The part of his feet with 
these symptoms was from about his middle toe around to the left 
side back toward his ankle on both sides.  After service his feet 
remained very sensitive to cold weather.  Diabetes was diagnosed 
in 2003 and the Veteran indicated that he was experiencing 
numbness in his toes prior to the diagnosis.  

In July 2005, the Veteran was afforded a VA examination.  The VA 
examiner noted that the claims file was reviewed.  The Veteran 
stated that both of his feet were frozen in Korea in 1953 and he 
was in cold up to 20 hours at a time, at temperatures 25 degrees 
below zero.  His job was to take food by boat to the workers in 
the Inchon area who were loading and unloading ships and he rode 
on a landing craft that was wet and cold daily to take the food 
twice daily.  The Veteran stated that his feet turned a different 
color, particularly the left foot.  But the right foot did not 
start bothering him until six years previously.  When he reported 
his foot problem, he was given pain medication in service.  The 
Veteran also remembered that they issued special socks to him in 
Korea for cold weather.  The examiner stated that on reviewing 
the Veteran's medical records, no reports were found for 
treatment for frozen feet.  The Veteran reported current symptoms 
of cold sensitization of the feet, hyperhidrosis, paresthesias 
and numbness involving both feet, edema on occasion, changes in 
skin color of both feet, and skin thinning.  No causalgia, reflex 
sympathetic dystrophy, fungal infection, ulcerations or frost 
bite scars, disturbances of nail growth, skin cancer, arthritis, 
or joint stiffness was reported.  The Veteran also reported 
numbness, tingling and burning, and excess sweating in both feet 
and toes.  He reported that his feet stayed cold and walking or 
standing made them worse.  He had sharp and burning pain at night 
on occasion.  The examiner noted that the Veteran had diabetes 
mellitus, which would cause similar symptoms.

On physical examination, each foot was warm, with tenderness in 
the left foot but not in the right.  No pes planus was found.  
The skin was normal in each foot, with no ulcerations or other 
problems.  Pulses were decreased in both feet, and ankles and the 
toenails were normal.  There was no fungus infection of either 
foot, and the rest of the foot examination was normal.  There was 
decreased hair growth.  X-rays of both feet were normal.  The 
examiner tested for peripheral neuropathy of both extremities and 
found no peripheral neuropathy present.  The examiner opined that 
the examination of the feet was normal, with no evidence of 
frozen feet or peripheral neuropathy.

At a June 2006 Board hearing, the Veteran's representative argued 
that the opinions of the podiatrist should be given more weight 
than that of the VA examiner because the VA examiner was not a 
specialist.  The Veteran reiterated that his duty in Korea gave 
him long term exposure to extremely cold temperatures and 
freezing cold water.

An April 2008 private podiatry report noted that the Veteran was 
seen with a chief complaint of painful feet, greater in the left 
than the right.  He stated that he had burning and tingling in 
his feet, especially at night, and that he also had numbness in 
his toes.  The Veteran gave a history of frostbite to both feet, 
which he attributed to exposure to extremely cold weather while 
serving in Korea.  Objectively, the Veteran's feet were warm to 
touch.  Toes on the left were purplish color with dependent 
rubor, and the right toes were pink.  Feet were moist with mild 
odor and socks were wet.  There was decreased skin turgor, and no 
hair growth was noted.  Interdigital spaces had maceration and 
odor, with some peeling noted.  Orthopedic examination revealed 
flat feet, fallen arches, and hallux valgus and hammer toes 
deformities, bilaterally.  The podiatrist, Dr. M.M., noted an 
assessment of long term effects of cold injury, with pain, 
numbness, cold sensitivity, arthritis, nail abnormalities, and 
locally impaired sensation.  It was noted that the Veteran also 
had hyperhidrosis, tinea pedis, and x-ray abnormalities 
consistent with arthritis.

A June 2008 private podiatry report noted that the Veteran was 
seen for follow up on painful feet, as well as diabetic foot 
care.  The Veteran reported his great toes were more painful 
lately, but he believed it was not gout because the toes were not 
red, hot, and swollen.  The assessments were foot pain secondary 
to late effects of cold injury; tinia pedis, clearing; arthritis, 
probably getting worse; and onychomycosis on a diabetic with 
class findings.

A June 2008 x-ray of the bilateral feet revealed mild 
degenerative arthritis at the first tarsal/metatarsal joints, 
bilaterally.  It was noted that both feet otherwise appeared 
normal.

A July 2008 private podiatry report noted that the Veteran was 
seen for follow up and review of x-rays.  The Veteran stated that 
his great toe joints were a little better using biofreeze.  
Toenails of the left foot had been thick for years, but they 
started to hurt in the previous two weeks.  The Veteran stated 
that his feet were hurting just sitting in the office with the 
air conditioner on.  Objectively, feet were cold to touch and 
left foot had purplish color upon dependency.  X-rays of both 
feet showed degenerative arthritis at metatarsal-tarsal joints, 
bilaterally.  Dr. M. noted that neurological examination was 
unchanged.  Loss of sensation was found, especially in the left 
foot.  The assessment was long term effects of cold injury, with 
arthritis of both feet.  It was noted that hyperhidrosis was 
present and the Veteran had to change socks more frequently.

In an August 2008 private podiatry report, the Veteran stated 
that his feet felt better using biofreeze and heating pads.  He 
reported that his right foot hurt more than it used to.  Dr. M. 
noted that culture report from toenails was positive for fungus.  
It was noted that the Veteran continued to experience cold 
sensitivity and had pain especially in the previous week when 
nighttime temperature were very low.  The Veteran stated that his 
pain woke him up at night.  Arthritis pain was better.  There was 
no edema or pain on palpation of the 1st ray of both feet.  No 
changes were noted with respect to numbness and vibratory or 
sharp/dull sensations.  Dr. M. noted assessments of late effects 
of cold injury with pain, cold sensitivity, numbness, loss of 
sensations, arthritis, nail abnormalities (onychomycosis), and 
hyperhidrosis.  The Veteran was also found diabetic with class 
findings.

Based on the totality of the evidence, and with application of 
the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b), the Board 
finds that the Veteran currently has residuals of cold injuries 
of the feet, which was incurred during his active military 
service.  There are currently diagnosed residuals of cold 
injuries of the feet.  See Degmetich v. Brown, 104 F.3d 1328, 
1333 (Fed. Cir. 1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  Long term effects of cold injuries have been 
consistently diagnosed by Dr. M. since April 2004, as pain, cold 
sensitivity, numbness, loss of sensations, arthritis, nail 
abnormalities, and hyperhidrosis in the feet.  The Board 
recognizes the July 2005 VA examiner's opinion that the 
examination of the Veteran's feet was normal, with no evidence of 
frozen feet.  While no medical opinion may be ignored, it is not 
error to favor the opinion of one competent medical expert over 
that of another.  Rather, the duty exists to assess the 
credibility and probative value of evidence, and greater 
probative weight may be assigned to one medical opinion than to 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In 
this case, the more probative opinion is the aggregate of the 
assessments provided by the Veteran's private podiatrist, Dr. M., 
who not only is a specialist in the field of podiatry, but also 
has treated the Veteran on a regular basis with respect to his 
foot condition.  Moreover, the private podiatry findings are more 
current and reveal additional symptoms, to include arthritis, 
which did not manifest at the September 2005 VA examination.

Furthermore, the record confirms the Veteran's presence in Korea 
for two winters in 1952 and 1953 during his military service, and 
Dr. M. has opined that the Veteran's current symptoms of the feet 
are the long term effects of cold injuries sustained during the 
Veteran's service in Korea.  While Dr. M. appears to have relied 
upon the Veteran's reported history, the Board notes that the 
Veteran is competent to attest to the factual matters of which he 
had first-hand knowledge, such as the history and the extent of 
exposure to extremely cold weather and observable symptoms ever 
since his military service.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  It is further noted that while the Veteran's accounts 
are not supported by a contemporaneous medical history, a medical 
opinion cannot be disregarded merely because the rationale was 
based on a history as provided by the Veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).

Further, the Board finds that the Veteran's testimony and reports 
of inservice exposure to extremely cold weather and treatments 
for cold injuries to be credible.  See Dalton v. Nicholson, 21 
Vet. App. 23, 38 (2007)(holding that as a finder of fact, the 
Board, when considering whether lay evidence is satisfactory, the 
Board may also properly consider internal inconsistency of the 
statements, facial plausibility, consistency with other evidence 
submitted on behalf of the Veteran, and the Veteran's demeanor 
when testifying at a hearing).  The Board highlights that there 
is no basis in the record to question the Veteran's credibility 
regarding his statements.  The statements by both the Veteran and 
his fellow service members indicate that the Veteran was 
stationed in Inchon, Korea, performing duties of transporting 
food items daily to the ships docked by the sea, which subjected 
him to exposure to extremely cold weather conditions for extended 
periods of time.  These statements as to the circumstances of the 
Veteran's service in Korea and the type of duties performed are 
competent lay evidence of what the Veteran and his fellow 
servicemen observed during the period of service in Korea, and 
are consistent with the other evidence of record.  See Layno, 6 
Vet. App. at 469-70.  It is the defined and consistently applied 
policy of VA to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  As 
there is no evidence of record that contradicts the Veteran's 
claim as to the circumstances of his service, they must be 
presumed to be accurate.  Any reasonable doubt regarding the 
accuracy of the Veteran's statements is resolved in favor of the 
Veteran.  See 38 C.F.R. § 5107(b).

Accordingly, the Board finds that the preponderance of the 
evidence shows that the Veteran currently has residuals of cold 
injuries of the feet, which were incurred in service.  While the 
Board's review of the Veteran's service treatment records fails 
to show inservice diagnosis or treatment for cold injuries of the 
feet, the Veteran is competent to report symptoms, as well as 
events to which he had first-hand knowledge.  The evidence in 
this case is such as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Therefore, entitlement to service 
connection for residuals of cold injuries of the feet is 
warranted.


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for residuals of left foot cold 
injury, the claim is reopened, and to this extent only, the 
appeal is granted.

Service connection for residuals of cold injuries of the feet is 
granted.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


